Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 




Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2, 14 and 15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17116770 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

With regard to claims 1, 2, 14 and 15:
Current Application 17135928
Co-pending US Application 17116770
Claims 1 & 15
An electroluminescent display device having a plurality of pixels, each of the pixels comprising:



a driving transistor having a gate connected to a first node, a source connected to a third node, and a drain connected to a fourth node, the driving transistor generating pixel current corresponding to a data voltage when a high-level source voltage is applied to the third node;


an internal compensator comprising a first capacitor connected between the first node and a second node, and a second capacitor connected between the second node and an input terminal for the high-level source voltage, 






with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, 

a fourth scan signal leading the first scan signal in phase, and 




an emission signal; and

a light emitting element connected between a fifth node and an input terminal for a low-level source voltage.


Claim 2
the internal compensator controls voltages of the first to fifth nodes in accordance with operations of a plurality of switching transistors in an aging period and a programming period set 


with reference to the first to fourth scan signals and the emission signal such that the threshold voltage of the driving transistor is reflected in a gate-source voltage of the driving transistor in an emission period following the programming period.





Claim 14
when a first image frame and a second image frame, in which the data voltage is written in the pixels, are present, a plurality of third image frames, in which the data voltage written in the first image frame is maintained, is disposed between the first image frame and the second image frame

Claim 1 
An electroluminescent display device, comprising:
a plurality of pixels, wherein each of the pixels include:


a driving transistor having a gate connected to a first node, a source connected to a third node, and a drain connected to a fourth node, the driving transistor configured to generate pixel current corresponding to a data voltage when a high-level source voltage is applied to the third node;


an internal compensator including a first capacitor connected between the first node and a second node, and a second capacitor connected between the second node and an input terminal for the high-level source voltage, 



with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, 

a refresh transistor configured to apply the high-level source voltage to the second node in accordance with a fourth scan signal leading the first scan signal in phase in a refresh period preceding the initialization period, and 

an emission signal; and

a light emitting element connected between the fourth node and an input terminal for a low-level source voltage;


Claim 1
the internal compensator configured to control voltages of the first to fourth nodes in accordance with operations of a plurality of switching transistors in an initialization period, a data writing period and an emission period sequentially set 

with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, 

a fourth scan signal leading the first scan signal in phase in a refresh period preceding the initialization period

Claim 10
when a first image frame and a second image frame, in which the data voltage is written in the pixels, are present, a plurality of third image frames, in which the data voltage written in the first image frame is maintained, is disposed between the first image frame and the second image frame.




Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3 and 16 recite allowable subject matter because, although Co-pending US application 17116770 discloses the internal compensator controls the gate-source voltage of the driving transistor to have a first level including the threshold voltage in the programming period, based on a first initialization voltage and the data voltage (Claim 1 “… the internal compensator configured to control voltages of the first to fourth nodes in accordance with operations of a plurality of switching transistors in an initialization period”), 
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the internal compensator controls the gate-source voltage of the driving transistor to have a second level higher than the first level in the aging period preceding the programming period, based on a second initialization voltage higher than the first initialization voltage.

Claims 4 through 13 and 17 through 20 recite allowable subject matter because they are dependent upon claims 3 and 16.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622